I cannot agree that the instruction requested by appellant should have been given, as held by the majority opinion. In order that my views may be understood, I make this further statement of the case:
Plaintiff alleged in general terms that, some time prior to the alleged dealings with the proposed purchaser, Lee, the defendant, had listed the property "with plaintiff for sale." There was no allegation that this contract was made between defendant and Glenn, acting for plaintiff. The defendant answered by a general denial. The plaintiff testified that the defendant did list the land with him personally several months or a year before the transaction in question, and the enlistment had never been withdrawn, but, on the contrary, recognized by personal conversations as continuing up to the time of the procurement of the alleged purchaser Lee. Defendant, Dunavent, testified that he did, at one time, list the land with plaintiff, but that the enlistment was expressly withdrawn, and had never been renewed. This evidence, of course, presented an issue of fact for the jury. In addition to this showing of a contract, the plaintiff offered the testimony of the witness Glenn, who testified that on the day before Lee was taken to look at the land the defendant, Dunavent, listed the land with him (Glenn) for sale; it being admitted that nothing was said about Glenn being the agent of Christian, and it not being claimed that Dunavent knew that he was Christian's agent. Dunavent testified, and I do not understand that this is denied by Glenn, that Glenn and Lee came out to his place in an automobile on the occasion when negotiations for the sale of the land were begun; that there were two other men in the car; that only Glenn and Lee got out and came to see him; that he saw that Christian was one of the men in the car and inquired of Glenn whether Christian had anything to do with it, stating that he had reasons for not wanting Christian to have anything to do with the deal, and would object to him getting any *Page 879 
commissions out of the sale of his land; that Glenn replied that "Mr. Christian has not got anything in the world to do with it; it is my deal; my car is broke down, and I hired Mr. Christian to bring me down here"; that on this assurance he proceeded with the negotiations. Christian testified that he afterwards discussed the trade with Dunavent, though this is denied by Dunavent, who testified that Christian never said anything to him about the trade at all.
The question is: Should the court have instructed the jury, under these circumstances, "that if the witness Glenn was acting as agent of plaintiff when defendant listed his land with said witness, then the listing would inure to the benefit of the plaintiff, and would be a listing with him." It was essential to a recovery by the plaintiff that he allege and prove a contract between him and the defendant. If Dunavent's testimony is true, did Christian have a contract with the defendant, as the undisclosed principal, through the listing with Glenn? I take it that the relation between the owner and the broker involves an element of personal confidence and trust (9 C.J. p. 519), and that at least so long as the contract remains executory an undisclosed principal broker could not insist on performance of a contract made with his agent in the name of the agent, and without knowledge on the owner's part of the agency (Mechem on Agency [2d. Ed.] § 2067). But the author asserts in this connection that if the agent, in whose name the contract was made, and in whom the other contracting party placed the confidence and trust, himself performs the services, then "no objection could be made against permitting the real principal to require the other party to render performance to him," provided the contract does not expressly exclude any other principal. And it is shown, in a succeeding paragraph of the same work (section 2070), that the "principal cannot sue where the terms of the contract exclude him or where the contract is solely with the agent personally." This general proposition last stated is sustained by the authorities cited, among which are Winchester v. Howard,97 Mass. 303, 93 Am.Dec. 93; Boston Ice Co. v. Potter, 123 Mass. 28, 25 Am.Rep. 9; Cowan v. Curran, 216 Ill. 598, 75 N.E. 322.
I think the testimony of the defendant, Dunavent, if true, brings the case within this rule. He had withdrawn the enlistment from Christian; he listed it with Glenn personally, and before performance expressly informed the said Glenn that he did not want Christian to have anything to do with it, and was assured that Christian did not have a "thing on earth to do with it." This is equivalent to an agreement of express exclusion. Whatever defendant's motive may have been, he had the right to provide against putting Christian in a position to meddle in his affairs, and to refuse to have any contractual relations with him. It does not appear that the negotiations were conducted wholly by Glenn on his own judgment. Christian, while not present at the conference between the purchaser, the defendant, and Glenn, was in position to be in communication with Glenn and the purchaser during the conduct of such negotiations; and while Glenn may have been doing the acting on the stage, the defendant had the right to stipulate against having Christian as a director behind the scenes. If the facts testified to by Dunavent are true, it ought not to be held that the contract with Glenn was Christian's contract. The requested charge was in effect a peremptory charge against the defendant as to such matter, on which he at least had the right, in my opinion, to go to the jury, and it would have been error for the court to have given it.
As to the question of pleading, if the plaintiff under general allegation of the making of a contract between plaintiff and defendant, could introduce evidence to show that he was the undisclosed principal in a personal contract made between a third party and the defendant, I think the defendant, under a general denial, would be permitted to show all facts as to such contract as tended to show that it was not really a contract be tween the plaintiff and the defendant.